Citation Nr: 9910319	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  96-44 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from April 1966 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision of the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for PTSD and assigned a 10 percent rating.

The veteran asserts that the evaluation currently in effect 
for his service-connected PTSD is not adequate.  It is 
maintained that his PTSD is manifested by increased 
symptomatology that more nearly approximates the criteria for 
a higher rating.  Specifically, the veteran asserts that his 
PTSD symptoms include nightmares, intrusive thoughts, 
insomnia, depression, and explosive anger.

Initially, the Board notes that the schedular rating criteria 
changed during the pendency of the veteran's appeal.  See 
61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 7, 
1996).  Therefore, adjudication of a claim for an increase 
must now include consideration of both the old and the new 
criteria, with those most favorable to the veteran being used 
to assign a rating.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  (The record on appeal shows that the May 1997 
supplemental statement of the case provided the veteran with 
notice of this change.)

However, the Board finds that, given the need to consider 
both sets of rating criteria, the record currently on appeal 
is lacking.  This is so, in part, because the record contains 
such varying opinions as to the degree of disability caused 
solely by the veteran's service-connected PTSD.  Therefore, a 
remand for further evidentiary development is required.

A May 1996 VA examiner reported that the veteran's PTSD was 
"not that severe."  Subsequently, VA hospitalization 
records, dated from January to April 1997, show that the 
veteran's Global Assessment of Functioning (GAF) score was 
60.  See January 1997 intake examination and April 1997 
discharge summary.  Tellingly, under DSM IV a GAF score of 60 
suggests that psychiatric disability is manifested by only 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or schooling function (e.g., few 
friends, conflicts with peers or co-workers)."  American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, Revised.  

On the other hand, more severe difficulties are suggested by 
other evidence of record.  A June 1996 VA treatment record 
shows that, among the veteran's other problems, he had both 
suicidal and homicidal ideation.  Additionally, counseling 
records from a Vet Center indicate that the veteran had 
problems with impulse control.  Specifically, it was reported 
that the veteran's second wife left him because he could not 
control his temper.  See October 1995 treatment record.  On 
another occasion, the veteran reported that he became 
involved in a fight with a stranger because he was angry with 
his ex-wife (the examiner observed bruising on the veteran 
consistent with his claims).  See February 1996 treatment 
record.  On yet another occasion, the veteran was arrested 
after he threatened to blow up VA Transition House with a 
hollow grenade he was holding.  See August 1996 treatment 
record.  Furthermore, an October 1996 VA treatment summary 
characterizes the veteran's PTSD as "severe."  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Given the varying characterizations of the degree of 
disability caused by PTSD, and the need to evaluate the 
veteran's disability under both sets of rating criteria, the 
Board concludes that VA's duty to assist requires that his 
claim be remanded for a clarifying VA examination.  See Green 
v. Derwinski, 1 Vet.App. 121 (1991); Massey v. Brown, 
7 Vet.App. 204 (1994).  (The Board recognizes that this was 
attempted by the RO prior to sending the case to the Board, 
but the notification letter was returned as undelivered.  
Curiously, it is not clear whether notice of the scheduled 
examination was sent to the veteran's last known address as 
provided by him in April 1997.  Consequently, another attempt 
to schedule the veteran for a VA examination should be 
undertaken.)

Next, the Board also observes that the veteran has provided 
information about repeated hospitalizations for PTSD, 
including one in September 1997 at a VA  facility in 
Northhamptom.  Furthermore, the veteran also testified that 
he had applied for Social Security Administration (SSA) 
disability benefits and that this claim was pending.  Except 
for a few records from the VA facility in Northport, dated 
from January to April 1997, copies of recent hospital 
treatment reports and the SSA records, if any, do not appear 
in the record on appeal.  Therefore, on remand, the RO must 
also obtain and associate with the record on appeal copies of 
the foregoing records.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990); Littke v. Derwinski, 1 Vet.App. 90 (1990).

This case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
Moreover, given the veteran's personal 
hearing testimony, the RO should obtain 
and associate with the record copies of 
all of his counseling records from the VA 
medical center (VAMC) in New Bedford, as 
well as his hospitalization records at 
VAMC in Northport, New York and at VAMC 
in Northhamptom.  38 C.F.R. § 3.159 
(1998).

2.  The RO should also obtain from the 
SSA, the records pertinent to the 
veteran's claim for Social Security 
disability benefits, as well as the 
medical records relied upon to adjudicate 
such a claim.

3.  After ascertaining the veteran's 
current address, the RO should then 
schedule the veteran for a VA psychiatric 
examination.  Psychological testing 
should be conducted.  The examiner should 
review the entire claims folder, provide 
an opinion as to all symptoms 
attributable to PTSD only, and, to the 
extent feasible, 

provide an opinion as to the combined 
effect of all manifestations of PTSD on 
the veteran's social and industrial 
adaptability.  Clinical findings should 
be elicited so that both the old and new 
rating criteria may be applied.  
Additionally, a GAF score should be 
provided, and the examiner should explain 
its meaning.

4.  The RO should then review the claim.  
Consideration should include both the old 
and new criteria for rating psychiatric 
disability, with application of those 
more favorable to the claim.  The RO 
should also consider whether a "staged" 
rating is appropriate.  Fenderson v. 
West, 12 Vet.App. 119 (1999).  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  If the veteran should fail to 
report for the examination without good 
cause, the SSOC should specifically refer 
to the provisions of 38 C.F.R. §§ 3.158, 
3.655 (1998).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


